PER CURIAM.
Christopher Case raises several issues in this appeal of the denial of his motion for postconviction relief. We find merit only in his contention that the trial court erred in denying him relief with regard to his conviction of attempted aggravated battery on a law enforcement officer because the supreme court has held that offense to be nonexistent. Merritt v. State, 712 So.2d 384, 385 (Fla.1998).
Accordingly, we affirm the order denying Case’s motion for postconviction relief except that we remand with directions that Case be resentenced for the offense of attempted aggravated battery without felony reclassification based upon section 784.07(2)(b), Florida Statutes (1993).
FULMER, A.C.J., and WHATLEY and GREEN, JJ., Concur.